Citation Nr: 0826798	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-30 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
diabetes mellitus prior to October 2, 2007.

2. Entitlement to a rating in excess of 40 percent for 
diabetes mellitus from October 2, 2007.

3. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1960 to December 1963.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2005 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
rating in excess of 20 percent for diabetes mellitus and 
denied TDIU.  A January 2008 rating decision increased the 
rating for diabetes to 40 percent, effective October 2, 2007.  
As the veteran has not expressed satisfaction with the 40 
percent rating, and the rating is less than the maximum under 
the applicable criteria and was not assigned for the entire 
appeal period, the claim remains on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993).  

The veteran also initiated an appeal of the July 2007 rating 
decision's denial of service connection for impotence and 
special monthly compensation based on loss of use of a 
creative organ.  A January 2008 rating decision granted 
service connection with a noncompensable rating for such 
disability and granted special monthly compensation.  Hence, 
those matters are not before the Board.  [The veteran has not 
expressed disagreement with the rating or effective dates 
assigned.]


FINDINGS OF FACT

1. Prior to October 2, 2007, the veteran's diabetes mellitus 
required a restricted diet and the use of insulin, but did 
not require regulation of activities.

2. From October 2, 2007, the veteran's diabetes mellitus is 
shown to have required insulin, a restricted diet, and 
regulation of activities; there is no evidence of 
ketoacidosis or hypoglycemic reactions which require one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider. 

3. The veteran's service-connected disabilities, diabetes 
mellitus, type II with retinopathy, rated 40 percent; 
dermatitis to skin of ear canals, rated 10 percent; 
dermatophytosis of hands, feet, nails, and thighs, rated 10 
percent; peripheral neuropathy, left lower extremity, rated 
10 percent; peripheral neuropathy, right lower extremity, 
rated 10 percent; and impotence, rated noncompensable, have a 
combined 60 percent rating, and are not shown to be of such 
nature and severity as to preclude him from obtaining or 
maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1. A rating in excess of 20 percent for diabetes mellitus 
prior to October 2, 2007 is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119; 
Diagnostic Code (Code) 7913 (2007). 

2. A rating in excess of 40 percent for diabetes mellitus 
from October 2, 2007 is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, Code 7913 
(2007). 

3. The schedular requirements for TDIU are not met, and TDIU 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19, 4.25 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) outlined the notice that is necessary 
in a claim for an increased rating.  Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43-44 (2008).  The Court held, in essence, 
that the Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  

For the claims related to the rating of diabetes, the veteran 
did not receive notice that substantially complied with the 
requirements of Vazquez-Flores.  While this notice error is 
presumed prejudicial, the Board finds that it did not affect 
the essential fairness of the adjudication because a 
reasonable person could be expected to understand from the 
notice given what was needed and the veteran had actual 
knowledge of some elements of Vazquez-Flores notice 
requirements.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see Vazquez-Flores, 22 Vet. App. at 48-49 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim." (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007))).  

A June 2005 letter provided the veteran notice that he needed 
to submit evidence showing that his service-connected 
disability had gotten worse.  A September 2006 statement of 
the case (SOC) provided him with notice of 38 C.F.R. § 4.10, 
which states that "[t]he basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment."  This SOC 
also informed him of the criteria used to rate diabetes 
mellitus.  Additionally, October 2006 and October 2007 
statements from the veteran indicate that he had actual 
knowledge of the criteria necessary to support a higher 
rating.  March and April 2006 letters explained how 
disability ratings are assigned (including that the impact of 
the disability on employment is considered) and provided 
examples of the types of medical and lay evidence the veteran 
could submit to support an increased rating claim.  Hence, 
the Board finds that a reasonable person could be expected to 
know from the notice received of the elements outlined by 
Vazquez-Flores; the evidence submitted and statements 
provided also show the veteran had actual knowledge of 
element (3) listed above.  Notably, September 2007 and 
January 2008 supplemental SOCs readjudicated the claim after 
further evidence was received. 

Regarding the claim seeking TDIU, the veteran was advised of 
VA's duties to notify and assist in the development of the 
claim prior to the initial adjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A 
June 2005 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), March and April 2006 
letters informed the veteran of effective date criteria.  He 
has had ample opportunity to respond/ supplement the record, 
and is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in August 2005, May 2006, 
and August 2007.  The veteran has not identified any 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claims. 




B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Diabetes

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.3.

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Code 
7913, which provides a 20 percent rating when insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet are required; a 40 percent rating when 
insulin, a restricted diet, and regulation of activities are 
required; a 60 percent rating when insulin, a restricted diet 
and regulation of activities are required, along with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  

The Court has clarified that the term "regulation of 
activities" means that a claimant must have a medical need 
to avoid not only strenuous occupational activity, but also 
strenuous recreational activity.  Camacho v. Nicholson, 21 
Vet. App. 360, 363 (2007).  Medical evidence is required to 
show that occupational and recreational activities have been 
restricted.  Id. at 364.

Compensable complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Code 7913.  38 C.F.R. § 4.119, Note 1.

The Court recently held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Staged ratings were previously assigned by the RO 
for diabetes; the evidence does not show any further distinct 
periods of time during the appeal period when the criteria 
for the next higher rating were met.  

Prior to October 2, 2007

There is no evidence the veteran's diabetes with retinopathy 
required insulin, a restricted diet, and regulation of 
activities prior to October 2, 2007.  On August 2005 VA 
examination, he reported he had started taking insulin two 
months previously, he was not on a restricted diet and he did 
not restrict his daily activities.  It was noted that any 
activity restriction was due to the stroke he had about one 
year previously.  On May 2006 VA examination, he reported 
taking insulin and having no diet or activity restrictions.  
He refrained from eating too many carbohydrates.  He did not 
do very many activities, but did help around the house.  A 
November 2006 VA treatment record shows the veteran was 
advised to maintain an 1800 calorie diet and to exercise on a 
regular basis.  On August 2007 VA examination, it was noted 
he was on a restricted 1800 calorie diet and that he had been 
advised to exercise regularly.  He reported walking one and a 
half miles three to four days a week.  

VA examinations and treatment records prior to October 2, 
2007 show the veteran had mild non-proliferative retinopathy 
in both eyes; hence, the evidence is against a finding that 
this complication was separately compensable prior to October 
2, 2007.  As previously noted, noncompensable complications 
are considered part of the diabetic process under Code 7913.  
38 C.F.R. § 4.119, Code 7913, Note 1.

The Board notes that in an October 2006 statement the veteran 
indicated that VA treatment records would show that his 
activities had been restricted and that a nurse practitioner 
and registered dietitian had talked to him about his diet and 
activity restrictions.  As noted above, VA treatment records 
show that the veteran was on a restricted diet and that he 
was being advised to exercise.  Evidence that the veteran was 
being encouraged to exercise and be more active is evidence 
against a finding that his activities were being restricted.  
See Camacho, 21 Vet. App. at 366.  The veteran also noted on 
August 2005 VA examination that any restriction of his 
activities at that time was due to the stroke he had suffered 
a year previously.  While the veteran has reported that he 
restricts his own activities by not doing very much outside 
of the house, activity restriction must be medically 
necessary and prescribed by a doctor in order to meet the 
criteria for a 40 percent rating.  Id. at 364.  Such medical 
need (due to diabetes) was not shown prior to October 2, 
2007. 

Hence, the preponderance of the evidence is against a finding 
that the veteran's diabetes required insulin, a restricted 
diet, and regulation of activities prior to October 2, 2007.  
Id. at 366 (finding that the "and" in the criteria for a 40 
percent rating under Code 7913 means that all criteria must 
be met to establish entitlement to a 40 percent rating).  A 
rating in excess of 20 percent must be denied.

From October 2, 2007

An October 2, 2007 VA treatment record shows that the veteran 
was advised to "avoid any strenuous occupational and 
recreational activities," to continue his restricted diet, 
and to continue taking insulin.  While the record shows the 
veteran has a noncompensable complication of mild 
nonproliferative diabetic retinopathy, there is no evidence 
that he has experienced episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
a year or twice a month visits to a diabetic care provider.  
On August 2007 VA examination, he reported he had never been 
hospitalized due to ketoacidosis or hypoglycemia.  The 
evidence also does not show that he has to follow up with his 
diabetic care provider twice a month.  On August 2007 VA 
examination, he reported visiting his provider every four 
months.  

There is no evidence that the veteran has any further (other 
than erectile dysfunction and lower extremity peripheral 
neuropathy, which are already separately rated) complications 
that would warrant separate compensable ratings.   

Hence, the preponderance of the evidence is against a rating 
in excess of 40 percent from October 2, 2007 and the claim 
must be denied.

TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  For the above purpose of one 
60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular- renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).  

For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may nevertheless be assigned when it is 
found that the service-connected disabilities are sufficient 
to produce unemployability; such cases should be referred to 
the Director, Compensation and Pension Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App.  
524, 529 (1993).  This regulation provides that the 
established VA policy is that "all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled."  However, in these cases, in order for the 
veteran to prevail on a claim based on unemployability, it is 
necessary that the record reflect some circumstance which 
places the claimant in a different position from other 
veterans with the same rating.

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, 
the Board may not consider the effects of the veteran's 
nonservice-connected disabilities on his ability to function.

In Floyd v. Brown, 9 Vet. App. 95 (1996), the Court held that 
the Board may not assign an extraschedular disability rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance, because 
§ 3.321(b)(1) establishes a specific procedure requiring all 
claims under that provision to be referred to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for initial decision.  However, the Court 
held that the Board may be required to consider the 
applicability of 38 C.F.R. § 3.321(b)(1) when the issue has 
been raised before the Board.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's current service-connected disabilities and 
respective ratings are:  diabetes mellitus, type II with 
retinopathy, rated 40 percent; dermatitis to skin of ear 
canals, rated 10 percent; dermatophytosis of hands, feet, 
nails, and thighs, rated 10 percent; peripheral neuropathy, 
left lower extremity, rated 10 percent; peripheral 
neuropathy, right lower extremity, rated 10 percent; and 
impotence, rated noncompensable.  The combined rating for 
these disabilities is 60 percent.  38 C.F.R. § 4.25.  Because 
the diabetes, peripheral neuropathies, and impotence share 
common etiologies, they are considered as one disability (see 
38 C.F.R. § 4.16(a)) rated as 50 percent.  However, there is 
not sufficient additional disability to bring the combined 
rating to 70 percent.  Accordingly, the schedular criteria 
for TDIU under 38 C.F.R. § 4.16(a) are not met.  

Here, the Board finds that the evidence fails to show that 
the service-connected disabilities are so exceptional or 
unusual as to warrant referral to the Under Secretary for 
Benefits or the Director of VA's Compensation and Pension 
Service for extraschedular consideration.  First, the record 
does not show frequent periods of hospitalizations for 
service-connected disabilities.  Second, the evidence does 
not support a finding that the veteran is demonstrably unable 
to obtain or maintain employment due to his service-connected 
disabilities.  On August 2005 VA examination, the examiner 
concluded that the veteran is not capable of full time 
employment because of his nonservice-connected residuals of a 
cerebrovascular accident, not due to diabetes mellitus or any 
other service-connected disability.  He noted that the 
veteran's mild symptoms of service-connected retinopathy and 
peripheral neuropathy would not affect his ability to work.  
An MRI revealed that his stroke had caused changes to his 
brain, mostly to the left sided hemiparesia, that had 
resulted in secondary memory problems that would affect his 
ability to work.

For the reasons noted above, the evidence is against a 
finding that the veteran is unemployable because of his 
service-connected disabilities; rather, the evidence 
establishes that he is unemployable due to his nonservice-
connected stroke residuals.  Accordingly, the preponderance 
of the evidence is against his claim for TDIU. 


ORDER

A rating in excess of 20 percent for diabetes mellitus prior 
to October 2, 2007 is denied.

A rating in excess of 40 percent for diabetes mellitus from 
October 2, 2007 is denied.

Entitlement to TDIU is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


